DETAILED ACTION
The following Office Action is in response to the Amendment filed on July 6, 2022.  Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Concerning the “Claim Rejections – 35 USC § 103” section on pages 5-9 of the Applicant’s Response filed on July 6, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant first argues that the combination of the Obana and Krolik references does not teach the added limitation of a distinct distal shaft and an articulatable distal sheath, arguing that the Obana reference only teaches an inner sheath that most nearly corresponds to a distal sheath and does not appear to disclose a distal shaft having an outer diameter that is less than an inner diameter of the proximal shaft.  However, the examiner asserts that the applicant is interpreting the prior art too narrowly.  The distal end portion of the inner catheter 30 of the Obana reference, which includes the articulating bend, may be interpreted as the distal sheath, while the proximal end portion of inner catheter 30 that extends from the proximal shaft 40 may be interpreted as the distal shaft, which transitions into the distal sheath, therein defining an outer diameter of the distal shaft being less than an inner diameter of the proximal shaft (See OA Figure 1 below).
The applicant then argues that the Krolik reference is drawn to a distal filter having a proximal facing opening to erroneously teach a proximal filter having a property of being configured to provide localized strength.  However, the examiner asserts that whether the Krolik reference discloses a distal or proximal filter is irrelevant, given the Krolik reference is only being used to teach a reinforcement fabric that provides localized strength.  The applicant argues that the Krolik reference does not teach a reinforcement fabric, but rather teaches fibrous reinforcement materials, and to interpret said fibrous materials as a fabric is in error.  However, the examiner asserts that the Krolik reference teaches that the reinforcement layer may be “a reinforced fiber/membrane composite” ([¶ 0045]).  Given a fabric may be defined as “a material that resembles cloth” <http://www.merriam-webster.com/dictionary/fabric>, the reinforcement layer of the Krolik reference may be interpreted as a fabric, given a fiber/membrane composite is a material that may resemble cloth.  The applicant further argues that the teaching references do not cure the deficiencies of the Obana and Krolik combination, but as discussed above, the combination has not been found to be deficient in any teachings with regards to the independent claim.  Therefore, the rejections of the claims under 35 U.S.C. §103 stand.


    PNG
    media_image1.png
    282
    514
    media_image1.png
    Greyscale

OA Figure 1

The applicant also argues specifically against the rejection of claim 6, arguing that the Powell reference does not direct one of ordinary skill in the art to favor a filter having triangular holes and does not teach or suggest that the choice of any particular hole shape should be expected to impart any particular advantage.  However, the examiner asserts that the bar of obviousness is not whether a person having ordinary skill in the art would favor a specific modification or if it would be expected to impart any particular advantage, rather the bar is whether there is a motivation to modify the references.  In utilizing the teachings of Powell, the examiner has found that a person having ordinary skill in the art would be motivated to modify the Obana and Krolik reference to include triangular holes given they may aid in the dissolution of emboli ([¶ 0045]).  Although the Powell reference states that any reasonable shape and size can be used, the Powell reference has brought specific attention to triangular pores, and further stated that the device may provide the advantage of aiding in the dissolution of pores therein providing a motivation to combine.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 7-10, 14, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obana et al. (US 2006/0100658, hereinafter Obana) in view of Krolik et al. (US 2004/0249409, hereinafter Krolik).
Concerning claim 1, the Obana et al. prior art reference teaches an intravascular blood filter system (Figure 10), comprising: an expandable proximal filter assembly (Figure 10; 50) adapted to be collapsed within a proximal sheath (Figure 10; 40), the expandable proximal filter assembly coupled to a proximal shaft (Figure 10; 30) and comprising: a frame adapted to engage a vessel wall when expanded ([¶ 0072], frame may be defined by inflatable portions or mechanical opening structures); a filter element attached to the frame and adapted to filter fluid ([¶ 0073], filter element may include membrane defined as the filter element), the filter element including a plurality of non-circular pores ([¶ 0073], membrane may include slits, which would define pores that are non-circular), the filter element supported by the frame; wherein the expandable proximal filter assembly has a distally-facing opening (Figure 10; 50); an expandable distal filter assembly (Figure 9; 57 may be introduced as in interventional device) adapted to be collapsed within a distal articulatable sheath (Figure 10; distal end portion of inner catheter 100 may be interpreted as distal sheath, wherein said sheath may be interpreted as being articulatable because it is capable of articulating via assuming a predetermined shape | See OA Figure 1 above) secured to a distal region of a distal shaft (Figure 10; proximal end portion of inner catheter 100 proximal of articulating portion may be interpreted as distal shaft | See OA Figure 1 above) and disposed distal of the expandable proximal filter assembly, the expandable filter assembly having a proximally-facing opening (Figure 9; 57); wherein an outer diameter of the distal shaft is less than an inner diameter of the proximal shaft (See OA Figure 1 above); wherein the proximal shaft and the distal articulable sheath are independently axially movable relative to one another and the proximal filter assembly and distal filter assemblies are independently actuatable ([¶ 0058]), but it does not specifically teach the expandable proximal filter assembly comprising a reinforcement fabric provided to the filter element and configured to provide localized strength, wherein the reinforcement fabric includes a plurality of pores.
However, the Krolik et al. prior art reference teaches an intravascular filter assembly (Figure 9; 710), comprising: an expandable filter assembly adapted to be collapsed within a delivery catheter (Figure 9; 712 | [¶ 0018], may be delivered using filter delivery device, which may be a delivery catheter), the expandable filter assembly comprising: a frame adapted to engage a vessel wall when expanded (Figure 9; 16); a filter element attached to the frame and adapted to filter fluid (Figure 9; 718a), the filter element including a plurality of pores (Figure 1; 20), the filter element supported by the frame ([¶ 0022]), and a reinforcement fabric provided to the filter element and configured to provide localized strength (Figure 9; 732 | [¶ 0045], reinforcement layer may be reinforced fiber/membrane composite, which may be interpreted as a fabric), wherein the reinforcement fabric includes a plurality of pores ([¶ 0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the expandable proximal filter assembly include the structure of the Krolik reference, including the frame, filter element including pores, and reinforcement fabric including pores, to provide a proximal filter assembly that maintains the integrity of the filter during an intravascular filtering procedure (Krolik; [¶ 0017]).
Concerning claim 2, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches the reinforcement fabric being mounted to the filter element (Krolik; Figure 9; 732).
Concerning claim 3, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches reinforcement fabric being embedded in the filter element (Krolik; Figure 9; 718a, 718b).
Concerning claim 4, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches that the reinforcement fabric will inherently reduce stretching that would otherwise occur without the reinforcement fabric by nature of providing reinforcement.
Concerning claim 7, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches that the frame comprises a loop surrounding an opening of the expandable filter assembly (Krolik; Figure 9; 16).
Concerning claim 8, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches that the frame may comprise a longitudinal frame element (Krolik; Figure 1; 22).
Concerning claim 9, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches the reinforcement fabric being positioned at the hoop portion of the frame, which is near the longitudinal frame element where tensile forces act on the frame (Krolik; Figure 9; 16).
Concerning claim 10, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches the frame comprising a radiopaque marking (Krolik; [¶ 0020]).
Concerning claim 14, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, wherein the Obana reference further teaches that the frame may comprise a shape memory material ([¶ 0072]).
Concerning claim 16, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches the reinforcement fabric extending longitudinally along the expandable filter assembly (Figure 9; 732).
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obana et al. (US 2006/0100658, hereinafter Obana) in view of Krolik et al. (US 2004/0249409, hereinafter Krolik) as applied to claims 1-4, 7-10, 14, and 16 above, and further in view of Besselink (US 2006/0015136).
Concerning claim 5, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches that the reinforcement fabric comprises a plurality of reinforcement fibers ([¶ 0045]), wherein said fibers may be made of a polymer ([¶ 0031]), but does not specifically teach that said fibers are woven together to form a weave.
However, the Besselink reference teaches an intravascular blood filter system comprising an expandable filter assembly (Figure 11; 102) comprising a filter element (Figure 11; 106) and a reinforcement layer (Figure 11; 104), wherein said layer may be a woven mesh ([¶ 0118]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the polymeric fibers of the Obana and Krolik combination be woven into a polymeric weave to provide a reinforcement layer that provides a mesh structure that provides for the necessary pores to allow the passage of blood cells (Besselink; [¶ 0118]).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obana et al. (US 2006/0100658, hereinafter Obana) in view of Krolik et al. (US 2004/0249409, hereinafter Krolik) as applied to claims 1-4, 7-10, 14, and 16 above, and further in view of Powell (US 2011/0022074).
Concerning claim 6, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, but it does not specifically teach the pores being triangular.
However, the Powell reference teaches an intravascular blood filter system, wherein the reference teaches a filter element (Figure 2; 100) that includes pores (Figure 2; 113), wherein the reference states that the pores may be a variety of different shapes including triangular, wherein the inclusion of pointed regions in the pores aids in the dissolution of emboli (Powell; [¶ 0045]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pores of the Obana and Krolik combination be triangular to aid in the dissolution of emboli (Powell; [¶ 0045]).
Claims 11-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obana et al. (US 2006/0100658, hereinafter Obana) in view of Krolik et al. (US 2004/0249409, hereinafter Krolik) as applied to claims 1-4, 7-10, 14, and 16 above, and further in view of Demond et al. (US 2002/0022858, hereinafter Demond).
Concerning claims 11-13 and 15, the combination of the Obana and Krolik references as discussed above teaches the filter system of claim 1, wherein the Krolik reference teaches that the filter may have any appropriate shape or configuration ([¶ 0019]) and that the filter element may comprise a polymer ([¶ 0021]), but does not specifically teach the shape or configuration being an oblique truncated cone or the polymer being a polyurethane film.
However, the Demond reference teaches an intravascular blood filter system including an expandable filter assembly (Figure 3; 20) comprising a frame (Figure 3; 21) and a filter element (Figure 3; 23), wherein the filter assembly is in the shape of an oblique truncated cone with a nonuniform length around the filter assembly (Figure 3; 20) and the filter element may comprise a polyurethane film ([¶ 0062]), wherein the pores may be in a range of about 20 to 400 microns in diameter ([¶ 0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the filter of the Obana and Krolik combination be in the shape of an oblique truncated cone having a nonuniform length around the filter assembly to provide an appropriate shape or configuration that permits the filter assembly to be properly used in a variety of vessel sizes (Demond; [¶ 0056]), and to further have the filter comprise a polyurethane film given it has been defined as a suitable polymer for constructing a filter membrane (Demond; [¶ 0062]), and wherein it would be further obvious to have the pores of the filter or reinforcement fabric have a size of about 100 microns given this is a size which permits blood cells to easily pass through the sac, while capturing thrombus or emboli (Demond; [¶ 0064]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/26/2022